DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.
3.	Figure 3 of the application illustrates the claimed invention
    PNG
    media_image1.png
    610
    659
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-4, 7, 13, 15-18, 20, 23-24, 27, 29-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2008/0219219 A1) in view of Shen et al. (US 2005/0149843 A1) further in view of MARSLAND et al. (US 2017/0126354 A1).
	Regarding claims 1, 13, 17 and 27, Sartori et al. disclose a method for wireless communication at a user equipment (UE), comprising:
	receiving, from a base station, a message indicating a configuration for the UE to use in a multi-level coding procedure to communication with the base station ([0042]: “user equipment can determine channel quality information (CQI) comprising of, for example, the set of resource blocks that it recommends to be included in each allocation along with a channel quality indicator (e.g., SNR, SINR, or MCS index) for each of the recommended allocations.”)
	selecting, for a channel quality indicator, a channel quality index from a plurality of channel quality indices based at least in part on the multi-level coding procedure being configured, the plurality of channel quality indices comprising a set of channel quality indices associated with the multi-level coding procedure ([0043]: “The user equipment can then feedback the channel quality information (CQI) of each set of resource blocks in a single message so that the proper MCS may be chosen for each of the set of resource blocks.”; and
	transmitting, to the base station, a channel state feedback report comprising the selected channel quality index (transmit a message indicating the first quality and the second/relative quality, step 1005 figure10).
	Sartori et al. disclose ([0018]: “a method comprising the steps of determining a first quality index for first resource blocks, determining a relative quality index for at least a second resource block, wherein the relative quality index is based on the quality of the at least second resource block relative to a quality of the first resource blocks, transmitting a message indicating the first quality index and the relative quality index, wherein the message causes a receiver to determine a first modulation and coding scheme for the first resource blocks and a second modulation and coding scheme for the at least second resource block.  In this method, the number of bits used to represent the first quality index may differ from a number of bits used to represent the relative quality index.”)
	Sartori et al. differs from the claims in that Sartori fails to disclose the method use a multi-level coding procedure.
	Shen et al. in the same field of invention disclose bandwidth efficient coded modulation scheme based on MLC (Multi-Level Code) signals having multiple MAPS.
	Shen teach (“An encoder that is operable to generate an MLC LDPC (Multi-Level Code Low Density Parity Check) coded modulation signal that is mapped using a plurality of mappings, the encoder comprising: a data partitioner that is operable to partition a plurality of input bits into a first plurality of input bits and a second plurality of input bits and a second plurality of input bits; an first LDPC (Low Density Parity Check) encoder that is operate to encode the first plurality of input bits using a first code rate LDPC code thereby generating a first level LDPC codeword; an second LDPC encoder that is operable to encode the second plurality of input bits using a second code rate LDPC code thereby generating a second level LDPC codeword; a symbol mapper that is operable to: group at least a first bit of the first level LDPC codeword and at least a first bit of the second level LDPC codeword thereby forming a first sub-block symbol of a plurality of sub-block symbols; group at least a second bit of the first level LDPC codeword and at least a second bit of the second level LDPC codeword thereby forming a second sub-block symbol of the plurality of sub-block symbols...”, see claim 12 of Shen et al.
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Shen et al. with Sartori et al. so to apply a bandwidth efficient coded modulation scheme based on MLC (Multi-Level Code). 

    PNG
    media_image2.png
    444
    656
    media_image2.png
    Greyscale

	Regarding claims 2-3, 15, 18, 19, 24 and 29, Shen et al. further teach selecting the plurality of channel quality indices based at least in part on the multi-level coding procedure being configured, wherein a second plurality of channel quality indices comprises a second set of channel quality indices associated with a bit-interleaved coded modulation procedure.
	([0045]: “FIG. 11 is a diagram illustrating an embodiment of prior art BICM (Bit Interleaved Coded Modulation) 1100 that is employed in conjunction with LDPC (Low Density Parity Check) coding and modulation encoding.  This is yet another class of coded modulation scheme, namely, BICM as described by Caire in the following reference and also as depicted in FIG. 11.”)

    PNG
    media_image3.png
    304
    837
    media_image3.png
    Greyscale

	In an alternative, MARSLAND et al. disclose a method for determining the encoding scheme at a design Signal-to-Noise Ratio an evaluating a Frame error Rate of the encoding scheme.
	MARSLAND teach (	[0030]: “Encoder 112 may incorporate channel coding, modulation, and error correction techniques in order to improve the reliability of the signal transmitted across channel 120 and received by receiving node 130.  To this effect, encoder 112 may provide certain redundancies to informational bits, so that it may be recovered by the receiving node 130 when needed.  For example, encoder 112 may utilize polar codes, Trellis Coded Modulation (TCM), Bit-Interleaved Coded modulation (BICM), and Multi-Level Coding (MLC) schemes, in certain embodiments.”

    PNG
    media_image4.png
    356
    687
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    523
    691
    media_image5.png
    Greyscale


Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine MARSLAND et al. with Sartori et al.

Regarding claims 4 and 20, Shen et al. teach determining a signal-to-noise ratio for a channel between the UE and the base station; and 
transmitting an indication of the signal-to-noise ratio to the base station, 
wherein the message indicating the configuration for the UE to use the multi-level coding procedure is received based at least in part in response to the transmitted indication.
	([0102]: This encoder and symbol mapper 220 may be implemented to support uncoded modulation, LDPC (Low Density Parity Check) encoding and modulation, TCM (Trellis Coded Modulation), turbo coding and modulation, TTCM (Turbo Trellis Coded Modulation) or LDPC (Low Density Parity Check) encoding and modulation, among other types of encoding and modulation, as well as any other types of encodings and modulations that operate to counter the effects of lowered SNR (Signal to Noise Ratio) and potentially introduced ISI (Inter-Symbol Interference) that may occur with a filtered, continuous-time transmit signal 205 as it is transmitted across a communication channel 299.”)

	Regarding claims 7, 16, 23 and 30, Sartori et al. teach wherein the message indicating the configuration for the UE to use the multi-level coding procedure is a radio resource control message, a downlink control information message, or a medium access control message.  (“transmit a message to user equipment indicating the first and the second MCS” step 907, figure 9).

6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2008/0219219 A1) in view of Shen et al. (US 2005/0149843 A1) further in view of MARSLAND et al. (US 2017/0126354 A1) furthermore in view of Chan et al. (US 2003/0235149 A1).
Regarding claims 8 and 9, Shen et al. in view of Marsland et al. teach wherein selecting the channel quality index comprises:
selecting the channel quality index from the plurality of channel quality indices that further comprises a second set of channel quality indices associated with a bit interleave coded modulation procedure.
	MARSLAND teach ([0030]: “Encoder 112 may incorporate channel coding, modulation, and error correction techniques in order to improve the reliability of the signal transmitted across channel 120 and received by receiving node 130.  To this effect, encoder 112 may provide certain redundancies to informational bits, so that it may be recovered by the receiving node 130 when needed.  For example, encoder 112 may utilize polar codes, Trellis Coded Modulation (TCM), Bit-Interleaved Coded modulation (BICM), and Multi-Level Coding (MLC) schemes, in certain embodiments.”
In an alternative, Chan et al. in the same field of invention, disclose [0005]: “coded modulation systems employ methods that utilize time diversity.  Encoded data is transmitted through the path between a single transmit antenna and a single receive antenna.  Some methods efficiently utilize binary convolutional codes to obtain diversity gains with higher-order, non-binary modulation symbols (e.g., 16-QAM), such as bit-interleaved coded modulation (BICM) systems using multi-level coding methods (and corresponding multistage decoding at the receiver).  For example, BICM systems provide diversity gains, and, for example, higher-order, coded modulation systems use well-known binary convolutional codes separated by interleaving to encode the data.  Further improvements in system performance are obtained by iterative demapping (translation of symbols to bits) and decoding at the receiver.”
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Chan et al. with Sartori et al. for implementing bit-interleaved coded modulation (BICM) with multi-level coding procedure.

	
7.	Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2008/0219219 A1) in view of Shen et al. (US 2005/0149843 A1) further in view of Wiemann et al. (US 2021/0329444 A1), further in view of CHAE et al. (US 2019/0200348 A1).
	Regarding claim 6, Sartori et al. in view of Shen et al. fails to teach transmitting an indication of a multi-level capability to the base station, wherein the message indicating the configuration for the UE to use the multi-level coding procedure is received based at least in part on transmitting the indication of the multi-level coding capability.
	Wiemann et al. in the same field of invention, disclose method of communicating user equipment capability to network node.	
	
    PNG
    media_image6.png
    525
    710
    media_image6.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to configure UE to transmit an indication of a multi-level coding capability to the base station so to indicate the UE supports MLC procedure.
	In an alternative, CHAE et al. disclose method for signaling control information related to transmission scheme in wireless communication system comprises:
	transmitting an indication of a multi-level capability to the base station, wherein the message indicating the configuration for the UE to use the multi-level coding procedure is received based at least in part on transmitting the indication of the multi-level coding capability.
	
    PNG
    media_image7.png
    596
    421
    media_image7.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to configure UE to transmit an indication of a multi-level coding capability to the base station so to indicate the UE supports MLC procedure.

    PNG
    media_image8.png
    1
    1
    media_image8.png
    Greyscale

8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2008/0219219 A1) in view of Shen et al. (US 2005/0149843 A1) further in view of Ranganathan et al. (US 2009/0180455 A1) in view of (WO 2014/148962 A1).
	Regarding claim 9-10, Sartori et al. in view of Shen et al. fails to teach 	determining a spectral efficiency metric and a channel type for a channel between the UE and the base station, wherein the channel quality index is selected based at least in part on the spectral efficiency metric and the channel type.
	Ranganathan et al. in the same field of invention, teach “The determined CQI may be derived from SNR information estimated via a reference signal in the received signal.  A look-up table mechanism is provided to select a set of DMI diagonal coefficients for a determined CQI and a particular modulation type.  The look-up table may comprise mapping between the CQI for a particular modulation type and various DMI diagonal coefficients.”
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Ranganathan et al. with Sortori et al. 
	In An alternative, WO 2014/148962 A1 discloses “The selection of a particular modulation type and/or coding rate from the set depends upon signal quality and on the transport block size.  For example if signal quality is low (e.g. below a threshold then the UE may select a more robust modulation e.g. QPSK and accordingly derive the corresponding CQI value and report it to the network node.  Similarly if signal quality is low (e.g. below a threshold) then the UE may select a low code e.g. ½ or 1/3 instead of 2/3 for deriving the CQI.   The network node uses the UE reported CQI for selecting the most appropriate transport format for the downlink transmission to this UE.  A transport block or data block using MCS comprising of more robust modulation and/or lowe code rate can be decoded more easily by the UE.”

    PNG
    media_image9.png
    362
    567
    media_image9.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine teaching in WO 2014/148962 A1 with Sartori et al. in view of Shen et al. 
 Allowable Subject Matter
9.	Claims 5, 11-12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412